Exhibit 10.3




SEMPRA ENERGY
<YEAR> LONG-TERM INCENTIVE PLAN
<YEAR> ANNUAL RESTRICTED STOCK UNIT AWARD – NON-EMPLOYEE DIRECTORS
You have been granted a restricted stock unit award representing the right to
receive the number of shares of Sempra Energy Common Stock set forth below,
subject to the vesting conditions set forth below. The restricted stock units,
and dividend equivalents with respect to the restricted stock units, under your
award may not be sold or assigned. They will be subject to forfeiture unless and
until they vest on the date of the <YEAR> Annual Meeting of Shareholders. Shares
of Common Stock will be distributed to you when the restricted stock units vest
under the terms and conditions of your award.
The terms and conditions of your award are set forth herein and in the Sempra
Energy <YEAR> Long Term Incentive Plan (the “Plan”), which has been provided to
you.
Date of Award:
<DATE>
Name of Recipient:
<NAME>
Number of Restricted Stock Units (prior to any reinvested dividend equivalents):
<NUMBER> units
 
 
You have been granted a restricted stock unit award under the Plan. Your
restricted stock units represent the right to receive one share of Sempra Energy
Common Stock (together with reinvested dividend equivalents) for each restricted
stock unit upon the vesting of your award, subject to the terms and conditions
of your award.
Your restricted stock units are not shares of Common Stock. You will have no
rights as a shareholder unless and until shares of Common Stock are issued to
you upon the vesting of your restricted stock units.
Your restricted stock units (and reinvested dividend equivalents) are subject to
transfer restrictions and will be forfeited if your Sempra Energy board service
terminates before your units vest, subject to certain exceptions. See
“Vesting/Forfeiture of Restricted Stock Units”, “Transfer Restrictions”, and
“Termination of Board Service” below.
 
Vesting/Forfeiture of Restricted Stock Units:
Subject to the provisions below relating to the treatment of your restricted
stock units in connection with a Change in Control, if not previously forfeited,
your restricted stock units (together with related dividend equivalents) will
vest on the date of the <YEAR> Annual Meeting of Shareholders or upon your
earlier termination of board service by reason of your death, disability, or
removal from the board without cause.
Your restricted stock units will be forfeited upon your termination of board
service before the date of the <YEAR> Annual Meeting of Shareholders for any
reason other than your death, disability, or removal from the board without
cause.
 
Transfer Restrictions:
Your restricted stock units may not be sold or otherwise transferred and will
remain subject to forfeiture conditions until they vest.
 
Termination of Board Service:
If your Sempra Energy board service terminates for any reason prior to the date
of the <YEAR> Annual Meeting of Shareholders (other than by reason of your
death, disability, or removal from the board without cause), all of your
restricted stock units will be forfeited.
If your board service terminates by reason of your death, disability, or removal
from the board without cause, your restricted stock units (and reinvested
dividend equivalents) will immediately vest.
 
Dividend Equivalents:



1











--------------------------------------------------------------------------------




You also have been awarded dividend equivalents with respect to your restricted
stock units. Your dividend equivalents represent the right to receive additional
shares of Common Stock in the future, subject to the terms and conditions of
your award. Your dividend equivalents will be determined based on the dividends
that you would have received, had you held shares of Common Stock equal to the
vested number of your restricted stock units from the date of your award to the
date of the distribution of shares following the vesting of your restricted
stock units, and assuming that the dividends were reinvested in Common Stock
(and any dividends on such shares were reinvested in Common Stock). The
dividends will be deemed reinvested in the same manner as dividends reinvested
pursuant to the terms of the Sempra Energy Dividend Reinvestment Plan. Your
dividend equivalents will be subject to the same transfer restrictions and
forfeiture and vesting conditions as the shares represented by your restricted
stock units.
 
Also, your restricted stock units (and dividend equivalents), including the
terms and conditions thereof, will be adjusted to prevent dilution or
enlargement of your rights in the event of a stock dividend on shares of Common
Stock or as the result of a stock-split, recapitalization, reorganization or
other similar transaction in accordance with the terms and conditions of the
Plan. Any additional restricted stock units (and dividend equivalents) awarded
to you as a result of such an adjustment also will be subject to the same
transfer restrictions, forfeiture and vesting conditions and other terms and
conditions that are applicable to your restricted stock units (and dividend
equivalents).
 
Distribution of Shares:
Following the vesting of your restricted stock units, you will receive the
number of shares of Common Stock equal to the number of your restricted stock
units that have vested. Also, you will receive the number of shares of Common
Stock equal to your vested dividend equivalents. You will receive the shares as
soon as reasonably practicable following the vesting date but in no event more
than 2-1/2 months following the calendar year in which the vesting date occurs
(or such other date as determined under the Sempra Energy Employee and Director
Savings Plan or any other deferred compensation plan maintained by Sempra
Energy). Once you receive the shares of Common Stock, your restricted stock
units (and dividend equivalents) will terminate.
 
Taxes:
Upon the distribution of your units (and related dividend equivalents) in shares
of Common Stock, you will realize taxable income based on the fair market value
of the shares on the distribution date and, if applicable, you must pay any
applicable withholding (or other) taxes.


If you are subject to withholding (or other) taxes, prior to the taxable or tax
withholding event, as applicable, you must pay, or make adequate arrangements
satisfactory to Sempra Energy to pay these taxes. In this regard, unless you
instruct otherwise and pay or make arrangements satisfactory to Sempra Energy to
pay these taxes, upon the distribution of your shares, Sempra Energy will
withhold a sufficient number of shares of common stock that you would otherwise
be entitled to receive  to cover the minimum required withholding taxes and
transfer to you only the remaining balance of your shares.
 
Change in Control:
A change in control shall be governed in accordance with the terms of the Plan.
 
Further Actions:
You agree to take all actions and execute all documents appropriate to carry out
the provisions of this Agreement.
You shall be deemed to have accepted this award unless you affirmatively reject
it in writing addressed to the Corporate Secretary of the Company no later than
90 days following the Date of Award.
You also appoint as your attorney-in-fact each individual who at the time of so
acting is the Secretary or an Assistant Secretary of Sempra Energy with full
authority to effect any transfer of any shares of Common Stock distributable to
you, including any transfer to pay withholding taxes (if applicable), that is
authorized by this Agreement.
 
Applicable Law:



2











--------------------------------------------------------------------------------




This Agreement will be interpreted and enforced under the laws of the State of
California.
 
Other Agreements:
In the event of a conflict between the terms of this Agreement and the Plan, the
plan document shall prevail.
By your acceptance of this award, you agree to all of the terms and conditions
set forth herein and in the Plan. You will be deemed to have accepted this award
unless you affirmatively reject the award in accordance with the procedures
described herein.



3









